SUMMARY ORDER

Appellant Florin Horicianu, pro se and incarcerated, appeals from the judgment of the United States District Court for the Eastern District of New York (Irizarry, J.), convicting him of violating his supervised release and imposing a sentence of one year and one day imprisonment, to be *92followed by two years of supervised release. We assume the parties’ familiarity with the facts and procedural history.
Horieianu’s argument that his sentence is unreasonable is without merit. The court properly calculated the Guidelines range of three to nine months, and explained its decision to impose more time based on Horicianu’s repeated refusal to obey the conditions of his supervised release. We conclude that the district court did not abuse its discretion in sentencing Horicianu to approximately three months beyond the Guidelines recommendation, based on the totality of Horicianu’s conduct.
Many of Horicianu’s other claims are directly contradicted by the record. For example, despite Horicianu’s argument that the Probation Department did not follow the district court’s order to assess his ability to pay, the transcript of the violation hearings makes clear that the Probation Department determined that he was able to pay for both the electronic monitoring and the mental health treatment. Other arguments are against the letter and spirit of the conditions of his supervised release, such as Horicianu’s contention that his work on his direct criminal appeal should qualify as lawful employment under his supervised release. Yet other contentions are redundant of his earlier appeal, see Horicianu v. United States, No. 07-4246 (2d Cir. May 8, 2008) (order denying motion for fair punishment), or take issue with either the fairness of his supervised release conditions or the way in which these conditions were imposed. These arguments would have been properly raised in his appeal from his original conviction and sentence, but are beyond this Court’s purview on appeal from his conviction and sentence for violating his supervised release.
We have reviewed appellant’s remaining arguments and find them to be without merit. For the reasons stated above, the judgment of the district court is AFFIRMED.